Exhibit 10.2

AGREEMENT FOR CONSULTING SERVICES -

Between Federal Home Loan Bank of New York and Mr. John Edelen

Federal Home Loan Bank of New York (“Bank”), maintaining an office at 101 Park
Avenue, 5th Floor, New York, NY, 10178-0599, hereby retains John Edelen,
maintaining an office at [address redacted] (“Consultant”), to furnish the
services described below upon the following terms and conditions:

 

1. Term. This Agreement shall be effective upon the final effective date of the
Severance Agreement after the expiration period to revoke the Severance
Agreement has expired; or as of the last date of signature on this Agreement,
whichever is later. This Agreement, once effective, shall continue in effect
until December 31, 2017 or until terminated in accordance with Paragraph 9 of
this Agreement.

 

2. Services.

 

2.1 Consultant shall perform the following services:

 

  A. Provide consulting services, including providing review, analysis and
comments, regarding the activities within the Consultant’s scope of
responsibilities as a former Bank Officer as these related to the Bank’s
litigation matters, including the providing of technical advice and, if
required, discovery assistance and testimony.

 

  B. Engage in periodic meetings, conference calls, e-mail exchanges and other
communications with Bank management, the Bank’s outside counsel and in-house
counsel related to A.

 

2.2 Consultant shall perform all services hereunder to the Bank’s reasonable
satisfaction. However, to the extent Bank believes that Consultant is not
performing any services hereunder to its reasonable satisfaction, Bank will give
a reasonable time for Consultant to cure any deficiencies or defects Bank claims
are not meeting Bank’s reasonable satisfaction.

 

2.3 Consultant shall not be paid for any time testifying either at a deposition,
at trial or in any other forum.

 

3. Services Provided by the Bank. The Bank may from time to time assign its
employees to work with Consultant; however, in no event shall Bank employees be
deemed to be employees of or otherwise under the direction or control of
Consultant, nor shall Consultant be deemed to be an employee of the Bank or
otherwise under the Bank’s direction or control.

 

1



--------------------------------------------------------------------------------

4. Compensation.

 

   In consideration for Consultant providing the above-described services, the
Bank shall pay Consultant compensation as follows: $38,800, to be paid on the
pay period proceeding receipt of this executed Agreement and the final
Separation Agreement; $58,200, to be paid on or about July 1, 2017; and $97,000,
to be paid on or about December 31, 2017.

 

5. Independent Contractor Status. It is expressly agreed that Consultant, is
performing services under this Agreement as an independent contractor for the
Bank and Consultant is not an employee or agent of the Bank. Consultant is at
liberty to perform services for other entities without prior approval from the
Bank.

 

6. Confidentiality. All materials and information of the Bank, its stockholders
and customers, the Office of Finance and the Federal Housing Finance Agency
which Consultant gains access to or knowledge of in the performance of this
Agreement shall be deemed confidential, and all such materials and information
shall be used solely for the performance of services under this Agreement and
shall not be disclosed to any third party without the prior written consent of
the Bank. The confidentiality obligations of Consultant and its subcontractors
stated in this Paragraph 7 shall not apply to materials and information which
were previously shown to Consultant and/or its subcontractors free of any
obligation to keep them confidential, nor to materials and information which are
in, or enter, the public domain (without any wrongful action by Consultant
and/or its subcontractors).

 

7. Taxes, Insurance and Equal Opportunity.

 

7.1 Consultant agrees to pay all applicable taxes which may arise as a result of
this Agreement, including but not limited to federal, state, and local personal
income and other payroll taxes payable with respect to the payment to Consultant
of fees and expenses (if any) under this Agreement.

 

7.2 The Bank is exempt from the payment of taxes pursuant to the provisions of
Section 13 of the Federal Home Loan Bank Act, as amended (12 U.S.C.
Section 1433).

 

7.3 In connection with Consultant’s performance of services under this Agreement
as required by the Housing and Economic Recovery Act of 2008, during the
performance of this contract, Consultant agrees that he shall practice the
principles of equal employment opportunity and non-discrimination in all
business activities.

 

8. Termination.

 

8.1 This Agreement may be terminated (i) by the Bank upon giving Consultant 10
days’ prior written notice or (ii) upon the giving of 10 days’ prior written
notice by Consultant to the Bank; however, if the Agreement is terminated by the
Bank, the contractual payments set forth herein will still be payable to the
Consultant.

 

2



--------------------------------------------------------------------------------

8.2 Termination or expiration of this Agreement shall not relieve the parties of
any amounts earned to the date of termination, and shall not terminate any
rights or obligations arising prior to or upon termination or expiration,
including but not limited to, such obligations of Consultant described in
Paragraphs 6 and 7 of this Agreement.

 

9. Assignment. Neither party may voluntarily or involuntarily assign or
otherwise transfer, in whole or in part, this Agreement or any rights hereunder,
nor may either party voluntarily or involuntarily delegate, subcontract, or
otherwise transfer, in whole or in part, any duties of performance or
obligations owed under this Agreement without the prior written consent of the
other party. Any and all attempted assignments, delegations, subcontracts, or
other transfers without such prior written consent shall be void.

 

10. Entire Agreement. This Agreement constitutes the entire agreement between
the parties and supersedes all prior written and oral agreements,
representations, and understandings of the parties with respect to the subject
matter hereof. No supplement, modification, or amendment of this Agreement shall
be binding unless executed in writing by both of the parties. No waiver of any
provisions of this Agreement shall be deemed a waiver of any other provision,
whether or not similar, nor shall any waiver constitute a continuing waiver. No
waiver shall be binding unless executed in writing by the party making the
waiver.

 

11. Headings. The subject headings of the paragraphs of this Agreement are
included for purposes of convenience only, and shall not affect the construction
or interpretation of any of its provisions.

 

12. Governing Law. All matters relating to this Agreement shall be governed by
and construed in accordance with Federal law and, to the extent such law is
inapplicable, the laws of the State of New York, without reference to conflicts
of laws principles, shall control.

 

13. Notices. Whenever notice is required under this Agreement or by applicable
law, it must be given as follows: All demands, notices and communications under
this Agreement shall be in writing and shall be delivered in person or sent by
certified United States mail, postage prepaid, return receipt requested or sent
by facsimile transmission or sent through a nationally recognized overnight
delivery service, addressed at the applicable party’s address. Any such notice
shall be deemed delivered upon the earlier of actual receipt and, in the case of
notice by United States mail, three Business Days after deposit with the United
States post office, and in the case of notice by overnight courier, the Business
Day immediately following the date so deposited with the overnight delivery
service. All notices shall be addressed as follows:

 

3



--------------------------------------------------------------------------------

To the Bank:    Federal Home Loan Bank of New York    101 Park Avenue, 5th Floor
   New York, NY 10178    Attn.: Chief Legal Officer
To Consultant:                        Mr. John Edelen    [address redacted]

 

15. Voluntary Agreement. Each party has had the opportunity to fully negotiate
the terms hereof and modify the draftsmanship of this Agreement. Therefore, the
terms of this Agreement shall be construed and interpreted without any
presumption, inference, or rule requiring construction or interpretation of any
provision of this Agreement against the interest of the party causing this
Agreement or any portion of it to be drafted. Each party is entering into this
Agreement freely and voluntarily without any duress, economic or otherwise.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date last
written below.

FEDERAL HOME LOAN BANK

OF NEW YORK

 

By:  

/s/ Edwin Artuz

   

/s/ John Edelen

       Edwin Artuz          John Edelen        Senior Vice President     Date:  
7/26/2016     Date: 7/26/2016

 

4